Case held, decision reserved, and matter remitted to the Trial Judge for further proceedings in accordance with the memorandum. Memorandum: This matter was remitted to the trial court for the purpose of fixing the amount of each element of damage (Chisholm-Ryder Co. v. State of New York, 21 A D 2d 748). This has been done.by a supplemental decision. An allowance of $18,491.78 was made for reimbursement of taxes which was agreed upon by the parties. The reasonable rental value for the period of the occupancy was fixed at $18,500 and is amply supported by the proof. The sum of $15,000 was allowed for the reduced value of the property by reason of the installations left thereon by the State. The claimant offered no proof as to reduced value but only proof as to the cost of removal of all installations left by the State without any showing that such removal was necessary for the highest and best use of the property. One of the State’s experts expressed the opinion that the value of the property was not reduced while another was of the opinion it was enhanced by the installations. Thus it is apparent that the award for this element cannot be supported because of failure of proof. The matter is remitted only to allow further exploration as to this item of damage (CPLR 5522; 7 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5522.05) and the filing of a supplemental decision thereon. (Appeal from judgment of Court of Claims for claimant on a claim for damages resulting from temporary appropriation of realty.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.